United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, DETROIT
)
IMMIGRATION COURT, Detroit, MI, Employer )
__________________________________________ )
K.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1924
Issued: January 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2008 appellant filed a timely appeal from an October 23, 2007 decision of
the Office of Workers’ Compensation Programs denying her claim for fact of injury. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained a right elbow injury in the
performance of duty.
FACTUAL HISTORY
On September 17, 2007 appellant, then a 32-year-old legal clerk and technician, filed an
occupational disease claim (Form CA-2) alleging that on December 14, 2006 she was lifting a
heavy file and felt her arm and elbow pull. She noted that she was diagnosed with lateral medial
epicondylitis and cubital tunnel syndrome due to the heavy lifting required by her employment
duties. Appellant stopped work on December 28, 2006 and returned on February 22, 2006 with
lifting restrictions.

In a letter dated September 21, 2007, the Office notified appellant of the deficiencies in
her claim and requested she provide additional information.
Appellant thereafter submitted a personal statement and several detailed medical reports
from Dr. Ronald L. Meisel, an osteopath, dated June 8 through September 28, 2007. The record
reveals that this evidence was received by the Office on October 22, 2007.
In a decision dated October 23, 2007, the Office denied appellant’s claims on the grounds
that she failed to provide sufficient medical evidence relating her right elbow condition to her
federal employment. It found that she did not submit any evidence in response to the
September 21, 2007 letter advising her of the deficiencies in her claim.
LEGAL PRECEDENT
The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at
the time of its final decision.1 As the Board’s decisions are final with regard to the subject
matter appealed, it is crucial that the Office consider all relevant evidence that was properly
submitted prior to the issuance of its final decision.2
ANALYSIS
In the October 23, 2007 decision, the Office specifically stated that appellant did not
provide any evidence subsequent to a September 21, 2007 letter noting deficiencies in the claim.
However, the record reveals that on October 22, 2007 the Office received appellant’s personal
statement and medical reports from Dr. Meisel dated June 8 through September 28, 2007.
Although the medical reports and statement were received prior to the October 23, 2007
decision, it is evident that the Office did not consider this evidence. The Board finds that the
Office failed to address relevant evidence submitted prior to the October 23, 2007 decision.
Accordingly, the case is remanded for a proper review of the evidence and issuance of a final
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

1

20 C.F.R. § 501.2(c).

2

20 C.F.R. § 501.6(c). See William A. Couch, 41 ECAB 548, 553 (1990); William McKennon, 51 ECAB
145 (1999).

2

ORDER
IT IS HEREBY ORDERED THAT the October 23, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further consideration
consistent with this decision.
Issued: January 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

